DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitation “the second wiring is configured to be supplied with a second data potential and a reset potential in different periods”. There are plural interpretations for the claim limitation, which are not all related to the disclosed invention by Applicant. In other words, the scope provided by the instant claim is not definite. 
Claims 2-8 are rejected because they depend on claim 1.
Claim 9 is rejected for substantially the same rationale as applied to claim 1.
Claims 10-16 are rejected because they depend on claim 9.
Claim 17 is rejected for substantially the same rationale as applied to claim 1.
Claims 18-20 are rejected because they depend on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2008/0198104).
Regarding claim 1, Yamashita teaches a display device (Fig. 1) comprising: 
a pixel (Fig. 2: pixel circuit 2); 
a first wiring (Fig. 2: signal line SL); and 
a second wiring (Fig. 2: wiring connecting lower electrode of Tr2 and upper electrode of Cs), 
wherein the pixel includes first to fourth transistors (Fig. 2: Tr1 as first transistor, Trd as second transistor; Tr2 as third transistor, Tr3 as fourth transistor), a first capacitor (Fig. 2: capacitor Cs), and a light- emitting element (Fig. 2: light emitting element EL), 
wherein one of a source and a drain of the first transistor (Fig. 2: left electrode of Tr1) is electrically connected to the first wiring, and the other of the source and the drain of the first transistor (Fig. 2: right electrode of Tr1) is electrically connected to a gate of the second 
wherein one electrode of the light-emitting element (Fig. 2: anode electrode of EL) is electrically connected to one of a source and a drain of the second transistor (Fig. 2: upper electrode of Trd), 
wherein the first wiring is configured to be supplied with a first data potential (Fig. 2: image signal Vsig supplied via the signal line SL), 
wherein the second wiring is configured to be supplied with a second data potential (Fig. 2: Vss1) and a reset potential (Fig. 2: Vss2) in different periods (Figs. 2-3: in a portion of period between T2 and T3, Vss1 and Vss2 are provided and in the other portion of the period, Vss1 is provided while Vss2 is not provided; in period between T3 and T4: Vss1 is provided and Vss2 is not provided), 
wherein the third transistor is configured to supply the second data potential supplied to the second wiring to the other electrode of the first capacitor when the third transistor is in an on state (Fig. 2: Vss1 is directly provided to upper electrode of Cs and indirectly provided to lower electrode of Cs via capacitive coupling between the two electrodes of Cs when Tr2 is on), and 
wherein the fourth transistor is configured to supply the reset potential supplied to the second wiring to the one electrode of the light-emitting element when the fourth transistor is in an on state (Fig. 2: Vss2 is provided to anode electrode of EL when Tr3 is on).

Regarding claim 9, Yamashita teaches a display device (Fig. 1) comprising: 

a first wiring (Fig. 2: signal line SL); and 
a second wiring (Fig. 2: wiring connecting lower electrode of Tr2 and upper electrode of Cs), 
wherein the pixel includes first to fourth transistors (Fig. 2: Tr1 as first transistor, Trd as second transistor; Tr2 as third transistor, Tr3 as fourth transistor), a first capacitor (Fig. 2: capacitor Cs), and a light- emitting element (Fig. 2: light emitting element EL), 
wherein one of a source and a drain of the first transistor (Fig. 2: left electrode of Tr1) is electrically connected to the first wiring, and the other of the source and the drain of the first transistor (Fig. 2: right electrode of Tr1) is electrically connected to a gate of the second transistor (Fig. 2: gate electrode of Trd) and one electrode of the first capacitor (Fig. 2: upper electrode of Cs), 
wherein one electrode of the light-emitting element (Fig. 2: anode electrode of EL) is electrically connected to one of a source and a drain of the second transistor (Fig. 2: upper electrode of Trd), 
wherein the first wiring is configured to be supplied with a first data potential (Fig. 2: image signal Vsig supplied via the signal line SL), 
wherein the second wiring is configured to be supplied with a second data potential (Fig. 2: Vss1) and a reset potential (Fig. 2: Vss2) in different periods (Figs. 2-3: in a portion of period between T2 and T3, Vss1 and Vss2 are provided and in the other portion of the period, Vss1 is provided while Vss2 is not provided; in period between T3 and T4: Vss1 is provided and Vss2 is not provided), 

wherein one of a source and a drain (Fig. 2: lower electrode of Tr3) of the fourth transistor is electrically connected to the second wiring (Fig. 2:upper electrode of Tr3 is connected to the second wiring), and the other of the source and the drain of the fourth transistor is electrically connected to the one electrode of the light-emitting element (Fig. 2: lower electrode of Tr3 is electrically connected to anode of EL when Tr3 is on).

Regarding claim 17, Yamashita teaches a display device (Fig. 1) comprising: 
a pixel (Fig. 2: pixel circuit 2); 
a first wiring (Fig. 2: signal line SL); and 
a second wiring (Fig. 2: wiring connecting lower electrode of Tr2 and upper electrode of Cs), 
wherein the pixel includes first to fourth transistors (Fig. 2: Tr1 as first transistor, Trd as second transistor; Tr2 as third transistor, Tr3 as fourth transistor), a first capacitor (Fig. 2: capacitor Cs), and a light- emitting element (Fig. 2: light emitting element EL), 
wherein one of a source and a drain of the first transistor (Fig. 2: left electrode of Tr1) is electrically connected to the first wiring, and the other of the source and the drain of the first 
wherein one electrode of the light-emitting element (Fig. 2: anode electrode of EL) is electrically connected to one of a source and a drain of the second transistor (Fig. 2: upper electrode of Trd), 
wherein the first wiring is configured to be supplied with a first data potential (Fig. 2: image signal Vsig supplied via the signal line SL), 
wherein the second wiring is configured to be supplied with a second data potential (Fig. 2: Vss1) and a reset potential (Fig. 2: Vss2) in different periods (Figs. 2-3: in a portion of period between T2 and T3, Vss1 and Vss2 are provided and in the other portion of the period, Vss1 is provided while Vss2 is not provided; in period between T3 and T4: Vss1 is provided and Vss2 is not provided), 
wherein one of a source and a drain of the third transistor is electrically connected to the second wiring (Fig. 2: lower electrode of Tr2 is electrically connected to the second wiring when Tr2 is on), and the other of the source and the drain of the third transistor (Fig. 2: upper electrode of Tr2) is electrically connected to the other electrode of the first capacitor (Fig. 2: upper electrode of Tr2 is capacitively connected to the lower electrode of Cs when Tr2 is on) and one of a source and a drain (Fig. 2: upper electrode of Tr3) of the fourth transistor, and
wherein the other of the source and the drain of the fourth transistor is electrically connected to the one electrode of the light-emitting element (Fig. 2: lower electrode of Tr3 is electrically connected to anode of EL when Tr3 is on).

Allowable Subject Matter
Claims 2-8, 10-16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0006452, made of record by Cho et al., discloses in Fig. 2 features in claims 1, 9 and 17 of this instant application except features concerning the claimed fourth transistor and the claimed second wiring configured to supplying a reset potential. It is rendered not obvious to further modify the invention in the prior art made of Cho to achieve the instant invention.
US 20160171930, made of record by Song et al., discloses in Fig. 3 features in claims 1, 9 and 17 of this instant application except features concerning the claimed second transistor and the claimed second wiring configured to supplying a second data potential. It is rendered not obvious to further modify the invention in the prior art made of Song to achieve the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693